IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

DANIEL LAMPKIN,

              Petitioner,

v.                                                       Case No. 5D17-852

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed April 13, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Gray Proctor, Law Office of Gray Proctor,
Orlando, for Petitioner.

No appearance for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the February 17, 2017

order denying Petitioner’s pro se motion for post-conviction relief filed in Case No. 2009-

CF-007492, in the Circuit Court in and for Orange County, Florida. See Fla. R. App. P.

9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA and BERGER, JJ., and JACOBUS, B.W., Senior Judge, concur.